DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The preliminary amendment and the substitute specification filed on January 7, 2020 have been entered.
Drawings
The drawings are objected to because, inter alia, the drawings are not in compliance with 37 CFR 1.84.  For example:
a.	37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added)
 
However, not every line, number, and letter in FIGS. 1-3 is durable, clean, black, sufficiently dense, dark, uniformly thick, and well-defined; and/or 
b.	37 CFR 1.84(u)(1) states: “View numbers must be preceded by the abbreviation ‘FIG.’" (emphasis added) and/or 37 CFR 1.84(u)(2) states: “The view numbers must be larger than the numbers used for reference characters.”  (Emphasis added).  Thus, the view numbers “Fig. 1,” “Fig. 2” and “Fig. 3” must be changed to FIG. 1, FIG. 2 and FIG. 3; and/or these view numbers must be larger than the reference characters 16, 20, etc. 

Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
1.	The disclosure is objected to because of the reasons, e.g., listed below:
a.	The Brief Description of the Drawings should describe the section lines upon which the sectional views FIGS. 2-3 are taken.  Please see MPEP § 608.01(f) and 37 CFR 1.84(h)(3); 
b.	Each part of the claimed invention such as “an axial direction,” “a radial direction” and “an inner surface” in claim 6 (see Pub. No. US 20200200234 (Pub.’234) of this application at ¶¶ 12-14, 25; and/or 37 CFR 1.84(r)(3)) should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g); and/or
c.	The specification disclosure is inconsistent.  See 37 CFR 1.121(e).  For example,
Pub.’234 ¶ 40 describes the mounting member 73 is made of, e.g., a non-magnetic material and a
magnetic material.
Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Prior Art Notice
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim 6 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (US 7,281,445 cited by Applicant).
	Sasaki teaches an electric actuator 12 comprising:
a motor (id. 2:65-3:10) including a motor shaft 36 extending along a central axis 36a;
a speed reducer 16 (FIGS. 1-2, id. 2:50-64) disposed radially outward of a portion of the motor shaft 36 on one side in an axial direction and connected to the motor shaft 36;
an output portion 14 including an output shaft portion 14 (FIGS. 1-2, id. 2:50-64) to which rotation of the motor shaft 36 is transmitted via the speed reducer 16;
id. 2:50-64) to detect rotation of the output portion 14;
a case 22, 24, 50 (FIGS. 1-2, 2:65-3:67) to accommodate the motor, the speed reducer 16, the output portion 14, and the rotation detector 20;
a first bearing 44 (i.e., a first upper bearing 44 of a pair of bearings 44 shown in FIG. 2, id. 3:35-49) to connect the motor shaft 36 to the output portion 14 so as to be rotatable with respect to each other; and
a second bearing 44 (i.e., a second lower bearing 44 of the pair of bearings 44 shown in FIG. 2, id. 3:35-49) to rotatably support the output portion 14 with respect to the case 22, 24, 50;
wherein the output shaft portion 14 extends in the axial direction and is disposed on the one side in the axial direction for the motor shaft 36 (FIGS. 1-2);
a support tubular portion 68 (FIGS. 1-2 and 6, id. 4:33-5:18) into which the second bearing 44 is fitted is provided on a portion of an inner surface (at 68 in FIG. 2) of the case 22, 24, 50 located on the one side in the axial direction for the speed reducer 16; 
the first bearing 44, the output portion 14, the second bearing 44 and the support tubular portion 68 overlap each other when seen in a radial direction (FIG. 2); and
at least a portion of the rotation detector 20 confronts eccentrically an outward side of the support tubular portion 68 in the radial direction (FIG. 2).
As noted, claim 6 does not preclude the rotation detector 20 confronts eccentrically the outward side of the support tubular portion in the radial direction.  Thus, Sasaki’s rotation detector 20 “reads on” the claim.  It is well settled that anticipation law requires distinction be made between invention described or taught and invention claimed.  It does not require that the reference “teach” what subject patent application teaches, it is only necessary that the claim under attack, as construed by the Court, “read on” something disclosed in the reference, i.e., all limitations of the claim are found in reference, or are “fully met” by it.  Kalman v. Kimberly Clark Corp., 218 USPQ 781, 789 (CAFC 1983).
Claim 6 is anticipated by Sasaki because each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference Sasaki.  Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987) cited in MPEP § 2131. On the other hand, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then, it meets the claim. In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963).  See also In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997); In re Danly, 120 USPQ 528 (CCPA 1959); Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987) and MPEP § 2114.
Indication of Allowable Subject Matter
1.	Claims 7-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
a.	Kinjo et al. (US 20200251958) that has the same assignee and two inventors in
common with this application teaches a rotation detector 60 comprising a sensor 61 and a magnet
63, and a support tubular portion 56a (¶¶ 49, 79).  See claims 1-10;
b.	 Shirai et al. (US 10,978,939) that has the same assignee and one inventor in common with this application teaches a rotation detector 60 comprising a sensor 62 and a magnet 63, and a support tubular portion 13a (FIG. 1).  See claims 1-16;
c.	Uematsu et al. (US 20190207475) teaches a shaft 41, bearings 44a-d and a sensor magnet 45 (FIG. 3, id. abstract and claims 1-13); and
d.	Ito et al. (WO 2013038572 A1) teaches a shaft 2, bearings (unnumbered in FIG. 1), a motor 1, and a rotation position sensor 29 (FIG. 1).  Ibid. abstract.    
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached on Monday-Friday, 9:00 AM ET – 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656